 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   DEBORAH ANN WILBURN,                              Case No. 1:18-cv-01150-LJO-SAB

10                  Plaintiff,                         ORDER DIRECTING CLERK OF THE
                                                       COURT TO FORWARD MOTION TO
11          v.                                         PROCEED IN FORMA PAUPERIS ON
                                                       APPEAL TO THE NINTH CIRCUIT COURT
12   JIMMY HOMANDO,                                    OF APPEAL

13                  Defendant.                         (ECF No. 11)

14

15          Deborah Ann Wilburn (“Plaintiff”), proceeding pro se, filed this action on August 27,

16 2018, against Jimmy Homando. Following this action being dismissed for failure to state a

17 claim, Plaintiff filed a notice of appeal that was forwarded to the Ninth Circuit Court of Appeal

18 on November 20, 2018. On November 29, 2018, the Ninth Circuit ordered Plaintiff to file a

19 motion to proceed in forma pauperis in the Circuit court.
20          On December 11, 2018, a motion to proceed in forma pauperis on appeal was filed.

21 Accordingly, the Clerk of the Court is HEREBY DIRECTED to forward the motion to proceed

22 in forma pauperis on appeal to the Ninth Circuit Court of Appeal.

23
     IT IS SO ORDERED.
24

25 Dated:     December 14, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
